DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 02/08/2022 after final rejection on 12/29/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-6 and 8-18 are now pending in this application.  Claims 1, 5-6, 8-9, 14 and 18 as currently amended, are presented for examination.  Claims 2-4, 10-13 and 15-17, as previously presented, are now presented again for examination.  Claims 7 and 19-20 have been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-10, 13-14 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasutake (US Patent 6,597,347), Masaki et al. (US Publication 2009/0151475) and further in view of Buil et al. (US Publication 2005/0277447).
In re Claim 1, Yasutake discloses an electronic device having an exterior surface (See Figures 19), a first end, and a second end, the electronic device comprising: a housing that includes a unitary housing wall 1905, wherein the unitary housing wall forms the exterior surface and extends from the first end to the second end; one or more strain gauges 1910, 
Yasutake does not explicitly disclose wherein a housing wall forms the exterior surface wherein the one or more strain gauges are enclosed in the housing adjacent an interior surface of the housing wall (i.e. located behind the housing wall) where the housing wall covers the entire face.  However, providing such was not new at the time of applicant’s claimed invention.  For example, Masaki discloses a strain gauge 11-16 that is disposed behind a housing wall 10 for detecting pressure inputs to the housing wall.  It would have been obvious to a person having ordinary skill in the art of electronics at a time before applicant’s claimed invention to have provided a housing wall, like that disclosed in Masaki, that covers an entire face of a housing while having a strain gauge located on an interior surface of the housing wall.  Yasutake is strongly suggestive to the combination in that Yasutake discloses a housing wall 2571 (Figure 25b) that can at least cover some portions of a strain gauge 2574.  Providing a continuous housing wall would improve the user experience and ergonomic feel of the device.  Masaki, paragraph 0042.  Furthermore, Masaki discloses that the invention disclosed therein may be applied to various types of electronic devices “such as a game machine or controller connected 
Yasutake as modified by Masaki does not explicitly disclose a display enclosed in the housing.  However, providing such is not new.  For example, Buil discloses a display 11 enclosed in a housing 1.  It would have been obvious to a person having ordinary skill in the art of electronics at a time before applicant’s claimed invention to have provided a display, like that disclosed in Buil, with the apparatus as otherwise disclosed in Yasutake to provide for a means for a user to view notifications and outputs in the palm of their hand. Buil, paragraph 0038.  The combination is also suggestive since Buil, like Yasutake, discloses strain or pressure sensors 10 located within sidewalls of the apparatus to detect user inputs.  Buil, paragraph 0035.  Yasutake is also suggestive of the combination in that Yasutake discloses wherein user inputs may be processed by a controller and used to manipulate outputs on a display. Yasutake, Figures 28a-28f and associated description.  
In re Claim 2, Yasutake discloses wherein the exterior surface 2571 is a single, continuous exterior 3surface that extends from the first end to the second end.  Yasutake as modified by Masaki also discloses wherein the exterior surface 10 (in Masaki) is a single continuous exterior surface that extends from a first end to a second end. 
In re Claim 3, Yasutake discloses wherein the exterior surface 2571 is unbroken between the first end to the second end.  Yasutake as modified by Masaki also discloses wherein the exterior surface 10 (in Masaki) is unbroken between the first end to the second end.
In re Claim 4, Yasutake as modified by Masaki and Buil discloses wherein a portion of the exterior surface used for input to the one or more strain gauges is continuous and formed of 
In re Claim 5, Yasutake discloses at least one output device (e.g. display as shown in Figures 28b, 28d, 28f) communicatively coupled to the controller to receive the output signal. 
In re Claim 8, Yasutake discloses wherein the at least one output device comprises a haptic 4actuator (See Figures 45a, 45b and associated description).  
In re Claim 9, Yasutake discloses wherein the at least one output device comprises a light source (display as shown in Figures 28b, 28d, 28f).
In re Claim 10, Yasutake discloses wherein the unitary housing wall 2571 is a plastic housing wall.  Yasutake, col. 16 ll. 47-58.  Yasutake as modified by Masaki also discloses wherein the exterior surface 10 (in Masaki) comprises plastic (i.e. resin with closed cell structure). Masaki, paragraph 0042.  
In re Claim 13, Buil discloses wherein the unitary housing wall (See Figure 1B) has a uniform appearance in a first portion that overlaps the one or more sensors 10 and a second portion that does not overlap the one or more sensors 10.  
In re Claim 14, Yasutake discloses an electronic device having an exterior surface (See Figure 19), a first end and a second end (Figure 19), the electronic device comprising: a housing that includes a housing wall 1905, wherein the housing wall forms the exterior surface and extends from the first end to the second end; a top surface(See Figure 19), wherein the housing wall is orthogonal to the top surface; one or more strain gauges 1910, 1915 on the housing wall, wherein the one or more strain gauges are configured to detect pressure input on the housing wall; and a controller 105 (col. 8 ll. 42-67) enclosed in the housing and communicatively 
Yasutake does not explicitly disclose wherein the one or more strain gauges are enclosed in the housing and positioned adjacent an interior surface of the housing wall.  However, providing such was not new at the time of applicant’s claimed invention.  For example, Masaki discloses a strain gauge 11-16 that is disposed behind a housing wall 10 for detecting pressure inputs to the housing wall.  It would have been obvious to a person having ordinary skill in the art of electronics at a time before applicant’s claimed invention to have provided a housing wall, like that disclosed in Masaki, that covers an entire face of a housing while having a strain gauge located on an interior surface of the housing wall.  Yasutake is strongly suggestive to the combination in that Yasutake discloses a housing wall 2571 (Figure 25b) that can at least cover some portions of a strain gauge 2574.  Providing a continuous housing wall would improve the user experience and ergonomic feel of the device.  Masaki, paragraph 0042.  Furthermore, Masaki discloses that the invention disclosed therein may be applied to various types of electronic devices “such as a game machine or controller connected to a game machine” which provides ample motivation to combine with that disclosed in Yasutake.  Masaki, paragraph 0041.  
Yasutake further does not explicitly disclose a display enclosed in the housing.  However, providing such is not new.  For example, Buil discloses a display 11 enclosed in a housing 1 while also disclosing strain gauges 10 on an orthogonal sidewall.  It would have been obvious to a person having ordinary skill in the art of electronics at a time before applicant’s claimed 
In re Claim 16, Yasutake discloses wherein the controller 105 is configured to provide an output signal to the display (Yasutake, Figure 28B).  Buil also discloses wherein a controller is configured to provide an output signal to a display 11.  
In re Claim 17, Yasutake discloses wherein the housing wall 1905 is a single housing wall that extends continuously between the first end and the second end.  
In re Claim 18, Yasutake discloses an electronic device having a face with an exterior surface (See Figure 19), a first end and a second end, the electronic device comprising: a housing configured to function as an integrated housing and input device, wherein the housing includes an end-to-end housing wall 1905 between the first and second ends that forms the exterior surface and covers the entire face; a top face of the housing, wherein the end-to-end housing wall 1905 is formed at a rear of the housing (See Figure 19); at least one strain gauge 1910, 1915 that is formed at the housing wall, and that is configured to sense pressure input on the housing wall; a processor unit 105 (col. 8 ll. 42-67) that is formed within the housing, that is communicatively coupled to the at least one strain gauge, and that is configured to interpret electrical signals generated by the at least one strain gauge (delivered for example to display shown in Figure 28b), wherein a display (Figure 28b) is configured to provide an output in response to the at least one strain gauge generating an electrical signal. 
Yasutake does not explicitly disclose wherein the at least one strain gauge is formed within the housing adjacent to an interior surface of the housing wall.  However, providing such was not new at the time of applicant’s claimed invention.  For example, Masaki discloses a 
Yasutake further does not explicitly disclose wherein a display is enclosed in the housing and positioned at a front of the housing. However, providing such is not new.  For example, Buil discloses a display 11 enclosed in a housing 1 while also disclosing strain gauges 10 on an orthogonal or rear sidewall.  It would have been obvious to a person having ordinary skill in the art of electronics at a time before applicant’s claimed invention to have provided a display, like that disclosed in Buil, with the apparatus as otherwise disclosed in Yasutake to provide for a means for a user to view notifications and outputs in the palm of their hand. Buil, paragraph 0038.  The combination is also suggestive since Buil, like Yasutake, discloses strain or pressure sensors 10 located within sidewalls of the apparatus to detect user inputs.  Buil, paragraph 0035.  Yasutake is also suggestive of the combination in that Yasutake discloses wherein user .  
Claims 6 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasutake (US Patent 6,597,347), Masaki et al. (US Publication 2009/0151475), Buil et al. (US Publication 2005/0277447) and further in view of Sowden et al. (US Publication 2004/0012572).
In re Claims 6 and 15, Yasutake as modified by Masaki and Buil discloses the limitations as noted above, but does not explicitly disclose a speaker control.  However, Sowden discloses an output device comprising a speaker (See Sowden, Figure 5 and associated description) and wherein a controller is configured to change a volume of the speaker in response to the one or more strain gauges 501 detecting squeezing of the housing.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention of this application to have provided a speaker control, like that disclosed in Sowden, with the apparatus as otherwise disclosed in Yasutake (in view of Masaki and Buil) to allow for a convenient means for controlling the volume of a speaker. 
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasutake (US Patent 6,597,347), Masaki et al. (US Publication 2009/0151475), Buil et al. (US Publication 2005/0277447) and further in view of Knight et al. (US Patent 6,900,795).
In re Claim 11, Yasutake discloses the limitations as noted above, but does not explicitly disclose a metal housing wall.  However, Knight discloses a metal housing wall 24 (Figures 1 and associated description).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention of this application to have .  
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasutake (US Patent 6,597,347) (Yasutake 347), Masaki et al. (US Publication 2009/0151475), Buil et al. (US Publication 2005/0277447) and further in view of Yasutake (US Patent 5,483,261) (Yasutake 261). 
In re Claim 12, Yasutake 347 discloses the limitations as noted above, but does not explicitly disclose a glass housing wall.  However, Yasutake 261 discloses a glass housing wall (Figures 10 and 19 and associated description).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention of this application to have provided a glass housing wall, like that disclosed in Yasutake 261, with the apparatus as otherwise disclosed in Yasutake 347 so as to allow for other types of sensors, such as IR sensors, to function through the housing wall. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 18 have been considered but are moot because of the new grounds of rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841